       Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 1 of 23 PageID #: 112




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI

JOHN DOE,                                            )   CASE NO.
                                                     )
                               Plaintiff,            )
               v.                                    )   MEMORANDUM OF LAW IN SUPPORT
                                                     )   OF MOTION FOR A PRELIMINARY
MISSISSIPPI STATE UNIVERSITY, et al.,                )   INJUNCTION
                                                     )
                            Defendants.              )
                                                     )

         Plaintiff John Doe (“John”) requests that this Court grant him a preliminary injunction,

vacating the four-year suspension imposed by Defendant Mississippi State University (“MSU”)

and upheld by Defendant Dr. Thomas Bourgeois (“Dr. Bourgeois”) (collectively, the “MSU

Defendants”), and removing all record of the sanction and disciplinary action from John’s

academic record. As shown below, MSU subjected John to disparate treatment throughout the

disciplinary process due to John’s gender. Dr. Bourgeois, in his official capacity as MSU Dean

of Students, failed to ensure that John received the due process protections to which he is entitled

under the law.

  I.     INTRODUCTION

         MSU commenced an investigation after a false allegation of sexual misconduct was filed

by Jane Roe (“Jane”), a former girlfriend who was bitter that John ended their relationship.

MSU’s investigation, as overseen by Dr. Bourgeois, was superficial and designed to corroborate

Jane’s allegation rather than determine its veracity. MSU repeatedly violated university policy,

including by denying John the right to have an advisor at his only investigative meeting, by

denying John the right to introduce evidence in support of his claims, and by naming the case

investigators as witnesses to John’s statements during the meeting, even though they lacked

documentary evidence. In contrast to MSU’s treatment of John, MSU took Jane’s word for


{K0808991.1}                                     1
       Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 2 of 23 PageID #: 113




granted and gave her the tools to support her false allegation by admitting irrelevant evidence,

giving her multiple meetings with MSU investigators, and letting her tailor her story in response

to John’s. MSU further declined to investigate or sanction Jane for filing a false report, as John

repeatedly claimed. In so doing, MSU subjected John and Jane to disparate treatment due to their

sex.

         Dr. Bourgeois, in his official capacity as Dean of Students, failed to ensure that John’s

due process rights were protected during the process. MSU, under Dr. Bourgeois’ supervision,

failed to give John proper notice of the allegations against him and failed to give John a

meaningful opportunity to be heard by rejecting all exculpatory evidence and overlooking all

inconsistencies in the case against him. MSU subjected John to a four-year suspension, a life-

altering sanction that was disproportionate and unwarranted given the clear weaknesses in the

case against him. Dr. Bourgeois later affirmed this sanction and denied John’s appeal, without

providing any rationale. Because the preponderance of the evidence supports that John was not

responsible, MSU’s sanction was arbitrary and shocks the conscience. Dr. Bourgeois oversaw a

disciplinary process that failed to provide John with basic protections.

         With no remaining options, and his reputation, academic career, and job prospects

jeopardized, John seeks relief from this Court. He meets all requisite elements for an injunction

as he has a high likelihood of success on the merits of his claims against the MSU Defendants, 1

he is facing significant irreparable harm, the balance of hardships weighs in his favor, and

injunctive relief will serve public interest. John respectfully requests an order vacating the

unlawful sanction and removing any reference to the same from his academic record.




1
 John additionally has a high likelihood of success on his claims against Jane, though injunctive relief is
sought against the MSU Defendants only.

{K0808991.1}                                         2
         Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 3 of 23 PageID #: 114




 II.      FACTUAL BACKGROUND

          John incorporates the facts as described in his Complaint as if fully restated herein.

               A. John and Jane’s Tumultuous Relationship

          John is a mechanical engineering student at MSU and just three semesters away from

graduation. He met Jane towards the end of the 2019 spring semester and the two began seeing

each other. Upon returning to school for the fall semester, the relationship became more serious.

John and Jane eventually informed John’s family that they were making plans for marriage.

Throughout the relationship, John and Jane had consensual sexual intercourse on a near daily

basis.

          Seemingly happy on its face, the relationship, in reality, was destructive for John’s health

and personal life. Jane was demanding and manipulative, requiring constant emotional support

from John at the expense of his grades, employment prospects, and even his own mental health.

Prior to meeting Jane, John was good student in a rigorous field of study with a 3.3 GPA.

However, his relationship with Jane created such strain that he failed the 2019 Fall Semester with

a .6 GPA. Consequently, John lost the opportunity to participate in a co-op the following

semester. The relationship forced John to seek medical intervention for his declining mental

state, and he received medication for the same. In an effort to turn his life around, John ended the

relationship with Jane.

          John’s decision to end of the relationship provoked Jane, who then sent him a flood of

emails, text messages, and voicemails berating him for his decision. Jane was entirely

unreceptive to John’s explanations that he ended the relationship for the sake of his academic

career and personal health. She subsequently took further action to derail John’s academic and

personal life. In retaliation for the break up, Jane filed a false report with MSU’s Office of



{K0808991.1}                                        3
       Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 4 of 23 PageID #: 115




Compliance & Integrity, alleging that John had sexually assaulted her in violation of MSU

Operating Policy 3.04 (the “Policy”). Jane offered no date that this assault allegedly occurred,

and she never narrowed the timeframe more than a four-day period. To this day, Jane has not

identified the date of her alleged assault.

               B. The Disciplinary Process Immediately Placed John at a Disadvantage

         Jane’s report set the disciplinary process in motion. MSU entrusted Dr. Bourgeois with

the responsibility of maintaining appropriate standards of student conduct. See MSU Code of

Student Conduct, Exh. 1 to the Complaint, at pg. 3. Dr. Bourgeois is also responsible for

initiating, implementing, and supervising the disciplinary process for MSU students. Id. Under

Dr. Bourgeois’ supervision, Assistant Director, Office of Student Conduct Nick Gordon (“Mr.

Gordon”) emailed John to request a meeting. Mr. Gordon’s email contained no information

about the purpose of the meeting, let alone inform John that a serious allegation had been made

against him. See Exh. 3 to the Complaint.

         MSU did not inform John of Jane’s allegation of sexual assault until he was physically

present at the meeting with Mr. Gordon and Compliance Specialist Lateshia Butler (“Ms.

Butler”). This meeting violated the Policy: MSU failed to give John sufficient notice and John

was denied the right to have an advisor with him at the meeting. During the meeting, which

lasted only 30-40 minutes, Mr. Gordon and Ms. Butler asked very few questions and took

minimal notes. Rather, John, completely blindsided by the allegation, was caused to ramble,

describing his tumultuous relationship with Jane and openly wondering why she filed a false

report. Dr. Bourgeois’ failure to ensure that John received the protections required by the Policy

and federal law led to John’s statements being used against him.




{K0808991.1}                                    4
       Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 5 of 23 PageID #: 116




               C. The Hearing Memorandum Contained Fatal Mistakes That John was
                  Prevented From Correcting

         The Policy requires that a hearing memorandum include relevant policy sections,

undisputed and disputed facts, potential witnesses, and exhibits. MSU prepared three

memorandum hearing drafts, all which put John in a worse position than the one before. The first

draft (the “April 7th Memorandum”) contained numerous misrepresentations of John’s statements

and even falsehoods. For example, the April 7th Memorandum stated that John and Jane agreed

to numerous facts about “that night.”     Yet, no date for the night in question was ever

specified. The date of the alleged incident was of particular importance given that John and Jane

had spent most nights of the 2019 Fall Semester together. The April 7th Memorandum also

contained other incorrect statements, including that John acknowledged a statement by Jane that

she did not want to have sexual intercourse “that night” and that following the “incident,” John

“apologized” to Jane. In fact, John flatly denied all such claims. The April 7th Memorandum did

note that the “alleged assault was not discussed” in the numerous communications between John

and Jane following the breakup, but drew no inferences from the fact that John and Jane

continued to communicate regularly. Further, the memorandum incorrectly stated that Jane

“agreed” to John’s ending the relationship, ignoring all evidence that the breakup had sent Jane

into a tailspin.

         Responding to the April 7th Memorandum, John provided many factual corrections, as

well as a position statement describing his relationship with Jane. John also submitted emails,

text messages, and voicemail transcripts from Jane following their breakup to demonstrate that

she did not agree to the breakup and intentionally filed her report to harm John. In response to

John’s submission of evidence, MSU Director of Title IX and EEO Programs Brett Harvey (“Mr.

Harvey”) emailed John and explained that he (Mr. Harvey) was tasked with reviewing


{K0808991.1}                                   5
       Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 6 of 23 PageID #: 117




memorandum edits and making decisions regarding admissible evidence.             Shockingly, Mr.

Harvey claimed that John’s edits differed “substantially” from the investigators’ accounts, who

apparently had reported that John “confessed.” Therefore, Mr. Harvey stated that Mr. Gordon

and Ms. Butler’s account would be included in the revised memorandum (the “April 16th

Memorandum”) and the two would serve as witnesses as to John’s statements at the hearing.

MSU made this decision even though the investigators took no comprehensive notes during the

interview and therefore had no record, aside from memory, as to John’s statements.

         Even more absurdly, Mr. Harvey declined to admit any of John’s submitted evidence,

falsely claiming that the “details of the breakup between the parties are not directly relevant to

that question [whether sexual contact occurred without consent].” Mr. Harvey ignored John’s

repeated explanations that the details of the breakup demonstrated that no sexual assault ever

occurred. In disregarding this evidence entirely, MSU failed to consider that Jane had filed a

false report in violation of the Policy. MSU therefore simultaneously ensured that John could not

defend himself and that Jane would not be investigated or charged with filing a false report.

         The April 16th Memorandum included the investigators’ account, which consisted of a

recitation of “statements” by John that were misconstrued or taken out of context. For example,

the investigators claimed that John stated he was drinking “that night,” when John had only

discussed drinking with Jane generally and, again, no date was ever specified. As MSU’s

wrongful actions unfolded, Dr. Bourgeois failed to intervene, thus making it impossible for John

to establish his innocence.

         Compounding matters, MSU circulated the April 16th Memorandum with some of John’s

edits and his position statement, even though Jane had failed to submit anything. Jane did not

provide her position statement until the third draft (the “April 23rd Memorandum”). By



{K0808991.1}                                    6
       Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 7 of 23 PageID #: 118




circulating John’s statements before Jane had submitted her statement, MSU enabled Jane to

tailor her response to John. In her position statement contained in the April 23rd Memorandum,

for the first time, Jane alleged the incident occurred between November 27, 2019 and December

1, 2019.

         The April 23rd Memorandum also contained a new witness: a friend of Jane’s to whom

she had alleged given details about the incident (the “Friend”). Mr. Harvey admitted that the

Friend’s testimony was not “directly related” to the issue of consent, but nonetheless concluded

it should be admitted into evidence. Mr. Harvey admitted a favorable witness for Jane even

though he recently denied John the ability to introduce any evidence to support his story. MSU

also failed to admit testimony by the other witness included in Jane’s report: John’s roommate

(the “Roommate”). Investigators met with the Roommate, who immediately defended John.

MSU never met or spoke with the Roommate again, as his testimony was inconsistent with

Jane’s narrative.

    D. MSU Finds John Responsible and Dr. Bourgeois Upholds John’s Sanction With No
       Explanation

         After a flawed investigative process, a hearing took place and MSU found John

responsible for violating the Policy. MSU offered no rationale for its decision or the sanction

imposed – a four-year suspension. Within days, John submitted a request for an appeal. He

identified numerous procedural flaws that made it impossible for him to receive a fundamentally

fair hearing. John explained the detriment to him created by investigator bias, the wrongful

exclusion of evidence, and the inaccuracies within the hearing memorandum. Nevertheless, Dr.

Bourgeois denied John’s request for an appeal. Dr. Bourgeois offered no explanation for his

denial beyond a claim that John failed to meet the standard for appeal.




{K0808991.1}                                    7
       Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 8 of 23 PageID #: 119




         With his administrative options exhausted and facing irreparable damage to his academic,

career, and employment prospects, as well as his reputation, John filed the instant litigation. He

now moves for injunctive relief and respectfully asks this Court to vacate his four-year

suspension and remove any reference to the discipline from his academic record.

III.     LAW & ARGUMENT

         As shown below, John can satisfy each of the elements required for the issuance of a

preliminary injunction. Accordingly, this Court should grant his Motion and direct MSU and Dr.

Bourgeois to vacate John’s suspension and remove all references to the disciplinary process from

John’s academic record.

         To obtain a preliminary injunction pursuant to Fed. R. Civ. P. 65, which serves to

preserve the status quo pending a final trial on the merits, a movant must establish the following:

(1) a substantial likelihood of success on the merits; (2) a substantial threat of irreparable injury

if the injunction is not issued; (3) that the threatened injury if the injunction is denied outweighs

any harm that will result if the injunction is granted; and (4) that the grant of an injunction will

not disserve the public interest. Byrum v. Landreth, 566 F.3d 442, 445 (5th Cir. 2009). These

four factors do not have a fixed value, and courts should instead apply a “sliding scale”

approach, “which takes into account the intensity of each in a given calculus.” Texas v. Seatrain

International, S.A., 518 F.2d 175, 180 (5th Cir. 1975).

               A. John Has A Strong Likelihood Of Success On The Merits.

         “To show a likelihood of success on the merits, the plaintiff must prove a prima facie

case, but need not prove that he is entitled to summary judgment.” Daniels Health Scis., LLC v.

Vascular Health Scis., LLC, 710 F.3d 579, 582 (5th Cir. 2013). John has a strong likelihood of

success on each of his claims against MSU.



{K0808991.1}                                     8
       Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 9 of 23 PageID #: 120




                      1. Title IX

                               a. Legal Standard

         Title IX provides that no person shall, on the basis of sex, be excluded from participation

in, be denied the benefits of, or be subject to discrimination under any education program

receiving Federal financial assistance. 20 U.S.C. § 1681. Courts have developed numerous

theories through which a Title IX claim may be proved, one of which is the erroneous outcome

theory. “A plaintiff who claims that an erroneous outcome was reached must allege particular

facts sufficient to cast some articulable doubt on the accuracy of the outcome of the disciplinary

proceeding.” Doe v. Univ. of Miss., 361 F. Supp. 3d 597, 607 (S.D. Miss. Jan. 16, 2019), citing

Yusuf v. Vassar College, 35 F.3d 709, 715 (2d Cir. 1994). Further, a plaintiff must allege

“particular circumstances suggesting that gender bias was a motivating factor behind the

erroneous finding.” Doe v. Univ. of Miss. at 607. Gender bias may be demonstrated by

introducing “particular evidentiary weaknesses behind the finding such as motive to lie on part of

the complainant or witnesses.” Pacheco v. St. Mary’s Univ., 2017 U.S. Dist. LEXIS 94510 at

*47 (W.D. Tex. June 20, 2017). Even though public universities are not courts of law, motive is

equally important and powerful evidence that should be admitted. Indeed, courts consistently

permit evidence that speaks to motive, even where it would otherwise be subject to exclusion. 2

Further, a party can also demonstrate gender bias by introducing evidence of “procedural flaws

or statements by members of the disciplinary tribunal, statements by pertinent university

officials, or patterns of decision-making that also tend to show the influence of gender.” Id.

(internal quotations omitted).

2
  John notes that the Federal Rules of Evidence permit evidence of a crime, wrong, or other act to show motive, even
where it would otherwise be deemed inadmissible as character evidence. Evid.R. 404(b)(2). Evidence of motive is
further an exception to the rule against hearsay and admissible to demonstrate to the declarant’s state of mind.
Evid.R. 803(3).


{K0808991.1}                                             9
      Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 10 of 23 PageID #: 121




         In a recent, highly similar case, the Sixth Circuit reversed the dismissal of a male

student’s Title IX claim, finding the student presented a convincing case of gender

discrimination under the erroneous outcome theory. Doe v. Oberlin College, No. 1:17-cv-01335

(6th Cir. 2020). In Oberlin, a female student accused a male student of sexual assault by a female

student. Approximately two weeks after the report, Oberlin informed the male student of the

charge via email. The email stated only that “the College is investigating a report” by the female

student of sexual assault and provided the date of the alleged incident. Oberlin failed to inform

the student of the substance of the allegations for months. The hearing panel later concluded that

the preponderance of the evidence established a lack of consent throughout the sexual encounter.

In response, Oberlin expelled the male student. He appealed, citing new testimony by various

individuals and further challenged his sanction as overly severe. Oberlin affirmed his expulsion

“with almost no explanation.”

         Reviewing the matter, the Sixth Circuit found that the male student alleged facts

sufficient to support an inference of gender bias. Citing to the Second Circuit, 3 the Court noted

that “clear procedural irregularities in the College’s response to the allegations of sexual

misconduct…will permit a plausible inference of sex discrimination.” Id., citing Menaker v.

Hofstra Univ., 935 F.3d 20, 33 (2nd Cir. 2019) (internal quotations omitted). However, the Court

found the most persuasive evidence of gender bias in the hearing panel decision itself. Finding a

lack of evidence in the record to support the female student’s alleged failure to consent, the

Court noted that “when the degree of doubt passes from ‘articulable’ to grave, the merits of the

decision itself, as a matter of common sense, can support an inference of sex bias.”



3
 Courts within the Fifth Circuit regularly follow the Second Circuit precedent in Title IX cases (see e.g. Doe v.
Miss. at *606-607, relying upon the Second Circuit’s approach to erroneous outcome cases; see also Pacheco v. St.
Mary’s Univ. at fn. 8, noting that “many cases” borrow from the Second Circuit’s analysis in Yusuf v. Vassar Coll.).

{K0808991.1}                                             10
      Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 11 of 23 PageID #: 122




                            b. John alleged particular facts sufficient to cast articulable doubt
                               on the MSU hearing outcome.

         Here, John has alleged compelling evidence that, by discriminating against him on the

basis of sex, MSU reached an erroneous outcome. Similar to Oberlin, John received insufficient

notice. John’s notice, however, was even more deficient. The Oberlin plaintiff understood from

the notice that a female student alleged a sexual assault occurred on a specific date. In contrast,

MSU’s notice to John stated only that the university “received report of an incident that you may

have been involved in from late November of 201[9].” Additionally, John never received notice

as to when the assault allegedly occurred, and indeed a specific date was never provided.

Nonetheless, like Oberlin, MSU proceeded to find John responsible and imposed a

disproportionately harsh sanction while providing “almost no explanation.”

         John has identified particular facts sufficient to cast articulable doubt on the accuracy of

his hearing. John has never waived from his claim that Jane filed a false report against him in

retaliation for his ending the relationship, and therefore the hearing outcome was not only

inaccurate, but completely unfounded. John had clear evidence of Jane’s motive to file her false

report in the form of text messages and emails from her, upset and angry at John after the

relationship ended. By labeling such evidence as having “low or nonexistent” probative value to

the issue of consent, MSU mischaracterized the purpose of this evidence. This evidence spoke

directly to John’s claim that the “assault” never occurred. Claiming that this evidence was not

relevant to consent assumes that Jane’s claim of sexual assault is true. Further, MSU noted that

in these communications, the alleged assault was never discussed, but MSU failed to recognize

the significance of this fact. In excluding this evidence, MSU impeded John’s ability to defend

himself.




{K0808991.1}                                     11
      Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 12 of 23 PageID #: 123




         Similarly, MSU resisted any attempt by John to clarify the statements he made during the

investigative meeting, which the hearing memorandum misstated. Not only did MSU deny John

his right to have an advisor, who could have affirmed John’s statements during the meeting, but

MSU denied him the right to introduce evidence in support of his claims. MSU then named the

investigators as witnesses to John’s statements, even though they took minimal notes and the

hearing was not otherwise recorded. In only permitting half the story to be told, the accuracy of

the hearing outcome is vulnerable to serious doubt.

         Lastly, the accuracy of the hearing outcome is called into question given the failure to

identify a precise date. To consider the preponderance of the evidence as supporting a claim that

an assault occurred, when the date of the assault is never identified, is an inherent contradiction.

MSU found John responsible for an act that allegedly occurred on an unknown date, which in

itself casts serious doubt as to the hearing outcome’s accuracy.

                           c. John has alleged particular circumstances demonstrating that
                              MSU’s finding of responsibility was motivated by gender bias.

         John has sufficiently demonstrated that gender bias was a factor in MSU’s finding against

him. Clear procedural irregularities in MSU’s response to Jane’s claims against John permit a

plausible inference of sex discrimination. Indeed, procedural irregularities plagued the entire

process. At the outset, MSU deprived John of sufficient notice of the claims against him and his

right to have an advisor accompany him to the investigatory meeting. MSU violated its own

promise of fairness when it denied John the right to introduce evidence in support of his claims,

even as it permitted Jane to introduce evidence that it acknowledged was not “directly related” to

the issue of consent. MSU further violated its guarantee of impartiality when it named the

investigators as witnesses to John’s statements after he called into question their misleading, and

sometimes incorrect, statements in the hearing memorandum. MSU denied John’s request for an


{K0808991.1}                                    12
      Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 13 of 23 PageID #: 124




appeal, even as he met the requisite standard. The process MSU followed throughout the

investigation was not the process described in the Policy.

         In contrast, Jane was provided with numerous privileges that MSU denied to John. Jane

met with the investigators multiple times, whereas John was only given one 30-40 minute

meeting. MSU permitted Jane to introduce evidence that was not “directly related” to the issue of

consent, but served to support Jane’s version of events. Jane further declined to submit her

position statement to MSU until after John had provided his, meaning that Jane was able to tailor

her position statement in response to his. Moreover, Jane had the benefit of her word being

assumed as true and her credibility being unquestioned, whereas John was doubted and his

statements mischaracterized at every turn.

         John possessed powerful evidence – text messages and emails – illustrating Jane’s motive

to lodge false allegations. By concluding that these communications did not speak to the issue of

consent, MSU entirely ignored John’s point that the evidence helped demonstrate that the alleged

assault never even occurred. Instead, MSU followed a practice of consistently excluding John’s

evidence while admitting evidence put forth by Jane. Had MSU permitted John to introduce his

evidence, the degree of doubt in Jane’s allegations would have been grave. Moreover, in

disregarding John’s explanation that Jane’s report was false, MSU ignored the Policy’s mandate

that intentionally submitting a false report is grounds for disciplinary action in itself. MSU failed

to even consider that Jane had violated the Policy despite persuasive evidence, much less

investigate or impose sanctions upon her. In relying on weak evidence to investigate and charge

John for a Policy violation, while failing to investigate or charge Jane for a Policy violation in

spite of clear evidence, MSU treated the two differently based on their sex. Because John has

more than met his burden of casting doubt on the hearing outcome’s accuracy and sufficiently



{K0808991.1}                                     13
       Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 14 of 23 PageID #: 125




tied the outcome to gender bias, John is highly likely to succeed on the merits of his Title IX

claim.

                       2. Violation of Procedural Due Process

                                a. Legal Standard

         Dr. Bourgeois oversaw and participated in a disciplinary process that failed to protect

John’s due process rights. 4 Procedural due process “imposes constraints on governmental

decisions which deprive individuals of ‘liberty’ or ‘property’ interests within the meaning of the

Due Process Clause of the Fifth or Fourteenth Amendment.” Matthews v. Eldridge, 424 U.S.

319, 331 (1976). Procedural due process “requires notice and some opportunity for hearing

before a student at a tax-supported college is expelled for misconduct.” Dixon v. Ala. State Bd. of

Educ., 294 F.2d 150, 158 (5th Cir. 1961). Further, “[l]onger suspensions or expulsions for the

remainder of the school term, or permanently, may require more formal procedures. Matthews at

584.

         The amount of process due in university disciplinary proceedings is based on a sliding

scale that considers three factors: (1) the student’s interests that will be affected; (2) the risk of

an erroneous deprivation of such interests through the procedures used and the probable value of

additional or substitute procedural safeguards; and (3) the university’s interests, including the

burden that additional procedures would entail. Id at 335.




4
  John notes that Dr. Bourgeois is estopped from arguing that he is entitled to Eleventh Amendment immunity. “In
Ex parte Young, the Supreme Court ‘created an exception to Eleventh Amendment immunity for claims for
prospective relief against state officials who have been sued in their official capacities.’” Doe v. Univ. of Miss., 361
F. Supp. 3d 597, 604 (S.D. Miss. Jan. 16, 2019), citing Nelson v. Univ. of Tex. at Dall, 535 F.3d 318 320 (5th Cir.
2008). The state official must only have the power to grant the requested relief. Univ. of Miss. at 604. Dr. Bourgeois
is sued under § 1983 in his official capacity as Dean of Students and has the power to vacate John’s suspension.
John’s procedural and substantive due process claims are therefore properly asserted against Dr. Bourgeois.

{K0808991.1}                                              14
      Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 15 of 23 PageID #: 126




                           b. John’s implicated interests are significant and entitled to
                              substantial weight.

         John has a liberty interest in the continued pursuit of his higher education. In a recent

case where a male student challenged his three-year suspension on the grounds of gender

discrimination and due process, the Southern District of Mississippi concluded that the student’s

affected interests were “easily identified.” See Doe v. Univ. of Miss., 361 F. Supp. 3d 597, 609

(S.D. Miss. Jan. 16, 2019). Indeed, the court acknowledged “Doe has a liberty interest in his

higher education and the sanctions imposed by the University could have a substantial lasting

impact on his personal life, educational and employment opportunities, and reputation in the

community (internal alterations omitted).” Id. Here, too, John’s interests are readily identifiable.

John has a vested interest in completing his final three semesters of school. The sanction that

followed from the disciplinary process overseen by Dr. Bourgeois, and later upheld by him, will

put John’s education, and his subsequent ability to obtain employment, on hold for years if

allowed to stand. Burdened with the label of “sexual predator,” John’s reputation will suffer and

untold damage will be inflicted upon his personal life. John can easily satisfy this factor.

                           c. There is a high risk of erroneous deprivation of John’s
                              interests and a significant value to additional safeguards.

         Second, the risk of erroneous deprivation of John’s interests is high. The procedures

overseen and employed by Dr. Bourgeois were not those promised by the Policy. In cutting

corners, Dr. Bourgeois failed to honor John’s due process rights. John was denied proper notice

at the very outset of the investigation and denied notice as to the purpose of the only

investigative meeting he received. Though the Policy claims that an accused student “will be

advised of the charges and their rights in connection with the investigation (see the Policy at pg.

13),” MSU’s failed to inform John of the allegation against him until he was physically in the



{K0808991.1}                                     15
      Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 16 of 23 PageID #: 127




meeting with investigators. This deprivation resulted in an unfair ambush and could not

constitute proper notice. Additionally, the fact that Jane has never identified a specific date the

assault allegedly occurred means that this deficiency was never rectified. To this day, John has

not received proper notice.

         Moreover, MSU’s refusal to admit the evidence put forth by John, in the form of emails,

text messages, and voicemails from Jane upset over the end of the relationship, rendered John’s

ability to be heard as superficial. The university implausibly claimed such evidence was not

relevant to the issue of whether sexual misconduct occurred. In doing so, MSU ignored John’s

repeated explanation that the evidence would demonstrate that no sexual misconduct ever

occurred and that a false report had been filed. MSU later permitted the Friend’s testimony to

support Jane’s allegation, even though it admitted this was not “directly related” to the issue of

consent. Dr. Bourgeois oversaw and permitted those involved in the case to deny John his right

to “have an equal opportunity to present relevant witnesses and other evidence.” See the Policy at

pg. 12. Faced with a suspension equal to the length of the entire college experience, John was

entitled to strict adherence to the formal procedures in the Policy.

         The value of additional safeguards in the disciplinary process is significant. While John

could have significantly benefited from Dr. Bourgeois’ adherence to the Policy, MSU has

recently implemented an updated Sexual Misconduct policy. This new policy, effective since

August 12, 2020, offers unmistakable additional protections. These additional safeguards amount

to the difference between John’s current situation and where he would be if never determined

responsible. For example, the updated policy now clarifies that prior to any interview or meeting

with either party, the university will provide written notice of the date, time, location,

participants, and purpose at least 24 hours in advance. See a copy of the updated policy attached



{K0808991.1}                                     16
      Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 17 of 23 PageID #: 128




as Exhibit 1 to the Motion at 15. Had John been aware of the nature of the allegations against

him, he would have been able to prepare for the meeting, be ready to answer questions, and have

an advisor accompany him. The new policy even has a Conflicts of Interest provision, providing

that if someone involved in the case is biased and unable to serve fairly and impartially, they can

file a report with the Title IX coordinator. Id. Evidence of bias is now also a third ground for an

appeal. Id. at 21.

         The disciplinary process overseen by Dr. Bourgeois failed to place John on equal footing

with Jane and denied him rights critical to survive the process. The Southern District recently

noted that “[a] biased decision maker is constitutionally unacceptable.” Doe v. Univ. of Miss. at

611 (internal alterations omitted). Further, the new policy effectively admits that the protections

provided to John were insufficient and additional safeguards are critical.

                           d. MSU Defendants’ interests do not surpass John’s and the
                              burden imposed by additional safeguards is low to nonexistent.

         Third, the MSU Defendants’ interests pale in comparison those of John. John’s

reputation, academic career, and employment prospects are at risk of irreparable injury. Though

they have an interest in overseeing the disciplinary process in accordance with the Code, this

interest is not implicated because Dr. Bourgeois largely abandoned his responsibility to oversee

fair student conduct proceedings in John’s case. The MSU Defendants cannot be said to have a

valid interest in a wrongfully-determined conclusion of responsibility. Further, the new sexual

misconduct policy demonstrates that the burden imposed by additional safeguards is slight, if it

exists at all. Because John was denied notice and a meaningful opportunity to be heard, and now

is inflicted with a sanction tantamount to the entire college experience, John is highly likely to

succeed on his due process claim.




{K0808991.1}                                    17
      Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 18 of 23 PageID #: 129




                   3. Violation of Substantive Due Process

         Lastly, John can more than meet his burden of establishing a prima facie case of a

substantive due process violation by MSU. “To state a substantive due process claim, a plaintiff

must show that the government’s deprivation of a property interest was arbitrary or not

reasonably related to a legitimate governmental interest.” Williams v. Tex. Tech. Univ. Health

Sciences Ctr., 6 F.3d 290, 294 (5th Cir. 1993); see also Pham v. Unic of La. at Monroe, 194 F.

Supp. 3d 534, 546 (W.D. La. 2016) (“The substantive due process analysis asks whether

Defendants’ conduct was so arbitrary as to shock the conscience.”). “A dismissed student can

succeed on a substantive due process claim if he shows that the university’s decision was not

careful and deliberate.” Doe v. Univ. of Miss. at 614, citing Guse v. Univ. of S.D., 2011 U.S. Dist.

LEXIS 34621 at *13 (D.S.D. Mar. 20, 2011).

         MSU Defendants’ ratification of a noticeably flawed disciplinary process and resultant

sanctions was not a careful or deliberate decision following a fair investigation. Rather, Dr.

Bourgeois oversaw an investigation infected with bias and inequality between accuser and the

accused. John’s determination of responsibility followed a superficial investigation carried out

with only Jane’s interests in mind. Had John’s suggested evidence been admitted to show that

Jane’s report was made in retaliation, or had he been given the benefit of the Policy’s

protections, the only plausible outcome would have been that the preponderance of the evidence

standard was not, and could not, be met.

         Dr. Bourgeois’ sustaining the four-year suspension against John shocks the conscience.

John submitted a thorough appeal request that outlined many procedural errors in the disciplinary

and hearing process. John never waived in his assertion that Jane filed her false report in

retaliation for John’s actions. Regardless, MSU overlooked all facts that casted doubt on the



{K0808991.1}                                    18
      Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 19 of 23 PageID #: 130




hearing outcome, and disregarded the emotional strain placed on John throughout his

relationship with Jane and after with her false claim against him. MSU never offered any reason

for its determination of responsibility. Dr. Bourgeois failed to offer any meaningful reason for

his denial of John’s appeal. In failing to do so, and in failing to describe why it deemed a four-

year hold on John’s education necessary, the sanction can only be described as arbitrary. By

overseeing and participating in a process that served to corroborate Jane’s vengeful allegation at

the expense of John’s future, Dr. Bourgeois acted in a manner that shocks the reasonable

conscience. John is highly likely to succeed on the merits of this claim.

               B. John Will Suffer Irreparable Harm Absent Injunctive Relief.

          Unless this Court grants John injunctive relief, John is certain to suffer irreparable harm.

To demonstrate irreparable harm, a plaintiff must show that he is likely to suffer harm for which

there is no adequate remedy at law. Winter v. Natural Res. Def. Counsil, Inc., 555 U.S. 7, 20

(2008).        A lost opportunity to continue with post-secondary education, coupled with the

possibility that a student may be unable to pursue meaningful educational opportunities

elsewhere while his name remains associated with sexual misconduct, inevitably affects

professional prospects and cannot be compensated with money damages. See Plummer v. Univ.

of Houston, 860 F.3d 767 at fn. 10 (5th Cir. 2017) (Judge Edith Jones, dissenting), citing Doe v.

Rector & Visitors of George Mason Univ., 149 F. Supp. 3d 602, 622(E.D. Va. Feb. 25, 2016).

Further, “[c]ertainly stigmatization as a sex offender can be a harsh consequence for an

individual who has not been convicted of any crime, and who was not afforded the procedural

protections of criminal proceedings.” Plummer at fn. 10, citing Doe v. Brandeis Univ., 177 F.

Supp. 3d 561, 602 (D. Mass. Mar. 31, 2016) (“If a college student is to be marked for life as a




{K0808991.1}                                       19
      Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 20 of 23 PageID #: 131




sexual predator, it is reasonable to require that he be provided a fair opportunity to defend

himself and an impartial arbiter to make that decision.”).

         The MSU Defendants have exposed John to harm from which he may never recover,

absent injunctive relief. MSU branded John as a sexual predator, ignoring the considerable

evidence to the contrary and the lifelong implications that such a title carries. John’s life is on

hold for the next four years as he waits to complete his three semesters of school before

graduation. Even if John is able to conclude his studies, any potential employer will receive his

academic record with this disciplinary finding. To assume that every, or even most, employers

will give John the opportunity to explain himself is willful ignorance. John’s mechanical

engineering career may be over before it even started as a result of MSU’s implicit trust in Jane’s

story. The very real danger in which John now finds himself cannot be compensated with

monetary damages and constitutes irreparable harm.

               C. The Balance Of Hardships Favors John.

         The balance of hardships dramatically favors John. An order vacating the sanction and

clearing John’s record will not harm the MSU Defendants more than John would be harmed

absent injunctive relief. As described, John is facing irreparable injury to his reputation and

academic career. John’s ability to gain meaningful employment and earn a livelihood is now

comprised, perhaps forever, before his career can even take off. No great hardship would be

imposed on the university by John’s return, as John only wishes to complete his final three

semesters of classes. MSU also would not be burdened with keeping John and Jane separate

because Jane has since graduated from MSU. Accordingly, the balance of equities lies strongly

in favor of John.




{K0808991.1}                                    20
      Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 21 of 23 PageID #: 132




               D. The Public Interest Is Best Served By Granting Injunctive Relief.

         Lastly, injunctive relief in this case will promote the public interest. “The public interest

is certainly served by promoting compliance with Title IX.” Doe v. Wood County Bd. of Educ.,

888 F. Supp. 2d 771, 778 (S.D. W.V. Aug. 29, 2019), citing Barrett v. West Chester Univ. of Pa.

of State Sys. of Higher Educ., 2003 U.S. Dist. LEXIS 21095 at *15 (E.D. P.A. Nov. 12, 2003).

Further, “[t]he public has a strong interest in the prevention of any violation of constitutional

rights.” Favia v. Indiana Univ. of Pa., 812 F. Supp. 578, 585 (W.D. Pa. Nov. 2, 1992).

         The public has an interest in ensuring that MSU’s disciplinary process comports with the

standards imposed by Title IX and the Due Process Clause. Public interest is also promoted in

ensuring that an individual’s reputation is not baselessly degraded due to false allegations of

sexual assault. The public interest promoted by permitting a school to enforce its policies does

not rise to the same level – the public’s interest is necessarily diminished where the school’s

policies fall short. Granting John the injunctive relief he seeks would best serve the public

interest.



IV.      CONCLUSION

         John is at risk of irreparable harm and has met the criteria for preliminary injunctive

relief. For the aforementioned reasons, John respectfully requests that his Motion for Preliminary

Injunction be granted, MSU’s sanction against him be lifted, and all reference to the disciplinary

process and sanction be removed from his academic record.

                                               Respectfully Submitted,

                                               /s/S. Ray Hill, III
                                               S. Ray Hill, III (MSB #100088)
                                               Clayton O’Donnell, PLLC
                                               1403 Van Buren Ave., Suite 103


{K0808991.1}                                      21
      Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 22 of 23 PageID #: 133




                                       P.O. Box 676
                                       Oxford, MS 38655
                                       P: (662) 234-0900
                                       F: (662) 234-3557
                                       E: rhill@claytonodonnell.com

                                       Susan C. Stone*
                                       Kristina W. Supler*
                                       KOHRMAN JACKSON & KRANTZ, LLP
                                       1375 E. 9th Street, 29th Floor
                                       Cleveland, OH 44114
                                       P: (216) 696-8700
                                       F: (216) 621-6536
                                       E: scs@kjk.com; kws@kjk.com

                                       * Motion to Admit Pro Hac Vice pending
                                       Counsel for Plaintiff John Doe




{K0808991.1}                              22
      Case: 1:20-cv-00199-SA-DAS Doc #: 6 Filed: 09/30/20 23 of 23 PageID #: 134




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing Memorandum of Law in Support of

Motion for Preliminary Injunction has been filed electronically on this 30th day of September,

2020. Notice of this filing will be sent to all parties by operation of the Court’s electronic filing

system. Parties not receiving service through the Court’s electronic filing system will be served

by regular U.S. mail. Parties may access this filing through the Court’s system.

                                              /s/S. Ray Hill, III
                                              S. Ray Hill, III (MSB #100088)




{K0808991.1}                                     23
